Case 3:20-cv-03866-JCS Document 1-1 Filed 06/11/20 Page 1of1
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local mules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of

JS-CAND 44 (Rev. 07/19)

Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

Anti Police-Terror Project, et al.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Siegel, Yee, Brunner & Mehta; 475 14th Street, Suite 500,

Oakland, CA 94612; (510) 839-1200

 

DEFENDANTS

Count

City of Oakland, et al.

of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE:

THE TRACT OF LAND INVOLVED.

Attorneys (// Known)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

Il. BASIS OF JURISDICTION (Place an "XN" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
i wig : PTF DEF PTF DEF
| U.S, Government Plaintiff 3g 3_ Federal Question ss Citizen of This State I 1 Incorporated or Principal Place 4 4
(U.S. Government Not a Party) . a
of Business In This State
os Citizen of Another State 2 2 Incorporated and Principal Place 5 5
2 U.S: Government Defendant 4 pies pier pa of Business In Another State
(indicate Citizenship of Parties in Item [1) Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" it One Box Only)

CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of
Overpayment OF
Veteran's Benefits

151 Medicare Act

152 Recovery of Defaulted

Student Loans (Excludes
Veterans)

153 Recovery of
Overpayment

of Veteran's Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

REAL PROPERTY
210 Land Condemnation
220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
290 All Other Real Property

PERSONAL INJURY

310 Airplane

315 Airplane Product Liability

320 Assault, Libel & Slander

330 Federal Employers”
Liability

340 Marine

345 Marine Product Liability

350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362 Personal Injury -Medical

PERSONAL INJURY

365 Personal Injury — Product
Liability

367 Health Care/
Pharmaceutical Personal
Injury Product Liability

368 Asbestos Personal Injury
Product Liability

PERSONAL PROPERTY

370 Other Fraud

371 Truth in Lending

380 Other Personal Property
Damage

625 Drug Related Seizure of
Property 2] USC § 881

422 Appeal 28 USC § 158
423 Withdrawal 28 USC

 

 

 

690) Other § 157
LABOR PROPERTY RIGHTS
710 Fair Labor Standards Act 820 Copyrights

720 Labor’ Management
Relations

740 Railway Labor Act

751 Family and Medical

$30 Patent

835 Patent—Abbreviated New
Drug Application

840 Trademark

 

Leave Act
790 Other Labor Litigation

SOCIAL SECURITY

375 False Claims Act
376 Qui Tam (31 USC
§ 3729{a))
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation
470) Racketeer Influenced &
Corrupt Organizations
480 Ce Credit

 

79) Employee Retirement
Income Security Act

 

IMMIGRATION

 

 

Malpractice 385 Property Damage Product
Liability
CIVIL RIGHTS PRISONER PETITIONS

 

 

% 440 Other Civil Rights

44] Voting

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities—
Employment

446 Amer. w/Disabilities-Other

448 Education

 

HABEAS CORPUS
463 Alien Detainee
510 Motions to Vacate
Sentence
530 General
335 Death Penalty
OTHER
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee
Conditions of
Confinement

 

462 Naturalization
Application

861 HIA (139517)

862 Black Lung (923)

863 DIWC/DIWW (405(2))
864 SSID Title XVI

865 RSI (405(g))

 

465 Other Immigration

FEDERAL TAX SUITS

 

 

Actions

 

$70 Taxes (U.S. Plaintiff or
Defendant)

871 IRS—Third Party 26 USC
§ 7609

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commoadities
Exchange

890) Other Statutory Actions

891 Agricultural Acts

$93 Environmental Matters

$95 Freedom of Information
Act

$96 Arbitration

899 Administrative Procedure
ActReview or Appeal of
Agency Decision

950 Constitutionality of State
Statutes

 

 

 

COMPLAINT:

UNDER RULE 23, Fed. R. Civ. P,

 

VY. ORIGIN (Place an "X" in One Box Only)
* 10 Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6  Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specifi) Litigation—Transfer Litigation—Direct File
VI. CAUSE OF Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity:
ACTION 42 US.C.§ 1983
Brief description of cause:
Police misconduct in response to George Floyd Protests in Oakland.
VIL REQUESTEDIN v CHECK IF THISISACLASS ACTION DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

x Yes

No

 

VIII. RELATED CASE(S),

IF ANY

JUDGE

(See instruetions):

DOCKET NUMBER

 

IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)

(Place an “X” in One Box Only)

x SAN FRANCISCO/OAKLAND

SAN JOSE

EUREKA-MCKINLEYVILLE

 

DATE 06/11/2020

SIGNATURE OF ATTORNEY OF RECORD
